[Cite as Wordlow v. Bracy, 2022-Ohio-4280.]



                 IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                               TRUMBULL COUNTY

ERIC WORDLOW,                                    CASE NO. 2022-T-0095

                 Petitioner,
                                                 Original Action for Writ of Habeas Corpus
        - vs -

CHARMAIN BRACY,
WARDEN,

                 Respondent.


                                         PER CURIAM
                                          OPINION

                                   Decided: November 30, 2022
                                   Judgment: Petition dismissed


Eric Wordlow, pro se, PID # A743-919, Trumbull Correctional Institution, 5701 Burnett
Road, P.O. Box 640, Leavittsburg, OH 44430 (Petitioner).

Dave Yost, Ohio Attorney General, State Office Tower, 30 East Broad Street, 16th Floor,
Columbus, OH 43215, and Jerri L. Fosnaught, Assistant Attorney General, Ohio
Attorney General’s Office, Criminal Justice Section, 30 East Broad Street, 23rd Floor,
Columbus, OH 43215 (For Respondent).


PER CURIAM.

        {¶1}     Petitioner, Eric Wordlow, seeks a writ of habeas corpus for immediate

release from imprisonment against respondent, the Warden of the Trumbull Correctional

Institution. Respondent moves to dismiss the petition for failure to state a claim upon

which relief can be granted. The motion is granted, and the petition is dismissed.

        {¶2}     When presented with a Civ.R. 12(B)(6) motion to dismiss, the factual

allegations of the complaint are accepted as true. It must appear beyond doubt that the
petitioner can prove no set of facts entitling him to relief. O’Brien v. Univ. Community

Tenants Union, Inc., 42 Ohio St.2d 242, 327 N.E.2d 753, (1975), syllabus.

       {¶3}   In April 2018, Wordlow pleaded guilty to five felony counts in Hamilton

County case numbers B-1700597 and B-1707046 and was sentenced to prison. The

sentence in B-1700597—an aggregate 36 months—was journalized on April 26, 2018;

the sentence in B-1707046—an aggregate 48 months—was journalized on April 27,

2018. The sentences were ordered to be served concurrently, for a total of 48 months,

with credit for 141 days of time served.

       {¶4}   On June 5, 2020, the trial court granted Wordlow’s motion for judicial

release, suspended the remainder of his prison sentence, and placed him on community

control with terms and conditions for one year. Three months later, on September 16,

2020, the probation department filed a notice of a community control sanction violation,

and a warrant was issued for Wordlow’s arrest. Wordlow was not arrested until one year

later, on September 15, 2021, after his community control sanction had expired. Wordlow

alleges that he was brought before the court on October 5, 2021, released from

confinement, and placed on house arrest as a condition of his continued release.

Wordlow further alleges that he was subsequently charged with violating the house arrest

order. A hearing was held on December 7, 2021. The trial court entered judgment

revoking Wordlow’s judicial release and reimposed the balance of the original 48-month

prison sentence, with credit for all time served.

       {¶5}   On September 26, 2022, Wordlow filed the instant petition for a writ of

habeas corpus arguing that he is entitled to immediate release from prison.



                                             2

Case No. 2022-T-0095
       {¶6}   A writ of habeas corpus is the proper remedy for a state prisoner to pursue

when he believes his present incarceration is not lawful. State ex rel. Nelson v. Griffin,

103 Ohio St.3d 167, 2004-Ohio-4754, ¶ 5. “Habeas corpus will lie when a judgment is

void due to lack of jurisdiction. Pegan v. Crawmer (1996), 76 Ohio St.3d 97, 99, 666

N.E.2d 1091. However, it is not the proper remedy for reviewing errors by a court that

properly had subject-matter jurisdiction. Blackburn v. Jago (1988), 39 Ohio St.3d 139,

529 N.E.2d 929.” Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d 992,

¶ 8. “[T]he burden of proof is upon the petitioner to establish his right to release.” (Citation

omitted.) Halleck v. Koloski, 4 Ohio St.2d 76, 77, 212 N.E.2d 601 (1965).

       {¶7}   Wordlow first contends that the trial court was without jurisdiction to revoke

his judicial release because it did not have authority to modify the conditions of his release

by placing him on house arrest, the condition he alleges was violated. In support,

Wordlow cites to case law holding that a trial court has authority to revoke an offender’s

judicial release based on a finding that a new offense violated the conditions of release

but does not have authority to modify or toll the time period of release merely because

the offender is imprisoned on the new offense. State v. Lentz, 3d Dist. Mercer No. 10-06-

16, 2006-Ohio-6090, ¶ 4, citing State v. Hoy, 3d Dist. Union No. 14-04-13, 14-04-14,

2005-Ohio-1093, ¶ 30. This case law has no applicability to the situation alleged to have

occurred here, where the trial court did not modify or toll the time period of judicial release

but merely placed Wordlow on house arrest as an additional condition of his continued

release. Further, the common pleas court had statutory jurisdiction to proceed on the

charged statutory violations. See R.C. 2929.20(K).



                                               3

Case No. 2022-T-0095
       {¶8}   Next, Wordlow alleges that the trial court was without jurisdiction to revoke

his judicial release after his community control term had expired. Because, however, the

notice of violation was properly given and the revocation proceedings were commenced

in September 2020, before the term had expired, the common pleas court was not

divested of subject matter jurisdiction to conduct the proceedings after Wordlow was

arrested in September 2021. See State v. Rue, 2019-Ohio-1720, 136 N.E.3d 1, ¶ 10

(11th Dist.2019), citing State v. Yates, 58 Ohio St.3d 78, 80, 567 N.E.2d 1306 (1991) (“[A]

trial court loses jurisdiction to prosecute a probation violation unless revocation

proceedings are instituted during the probationary period.” (Emphasis sic.)). Further,

Wordlow has not alleged facts that establish he is entitled to immediate release: the trial

court sentenced Wordlow to an aggregate four-year prison sentence that, with credit for

time served, does not expire until the year 2023.

       {¶9}   Moreover, Wordlow’s claims are not cognizable in habeas corpus because

he had an adequate legal remedy by way of appeal in which to raise them. (Citations

omitted.) See Williamson v. Williams, 103 Ohio St.3d 25, 2004-Ohio-4111, ¶ 3.

       {¶10} Wordlow’s petition fails to state a claim upon which habeas relief can be

granted. Accordingly, respondent's motion to dismiss is granted, and the petition for

habeas corpus is hereby dismissed.

       {¶11} Petition dismissed.



THOMAS R. WRIGHT, P.J., MATT LYNCH, J., JOHN J. EKLUND, J., concur.




                                            4

Case No. 2022-T-0095